ORDER DISMISSING MOTION OF DEBTOR TO ASSUME EXECUTORY CONTRACT WITH UNITED STATES OF AMERICA
LEIF M. CLARK, Bankruptcy Judge.
CAME ON for further consideration the foregoing cause, in which movant debtor sought to assume an executory contract with the United States of America. This court entered an interlocutory order finding that the debtor was not prohibited as a matter of law from assuming an executory contract with the United States of America. See In re Hartec Enterprises, Inc., 117 Bankr. 865 (Bankr.W.D.Tex.1990). The parties appealed the matter to the district court. Thereafter, the matter was settled. Part of the agreement was that the orders and judgments of this court from which appeal were taken be vacated and set aside. By order dated July 30, 1991, 130 B.R. 929 the district court vacated the interlocutory order from which appeal was taken, and directed the dismissal of the motion. Pursuant to the direction of the district court, the motion of the debtor to assume exec-utory contract with the United States is DISMISSED.
So ORDERED.